DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 01/21/2021.
Claims 1-20 are pending. Claims 1, 12 and 20 are amended. 
	The previous rejection of claims 1-20 under 35 U.S.C. 112 (b) are withdrawn, necessitated by the applicant amendment.
	Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claims 1-20, the closest prior art Ladkat et al (US 2015/0238882) discloses a system comprising: a hydrocracking reactor (24); a separator in communication with the hydrocracking reactor (30); a hot stripping column in communication with a bottoms line extending from a bottom of the separator (50); a cold stripping column in communication with an overhead line extending from an overhead of the separator (60); a prefractionator (90) in communication with a hot bottoms line extending from a bottom of the hot stripping column (106) and a cold bottoms line extending from a bottom of the cold stripping column (78); and a product fractionation column in communication with a bottoms outlet of said prefractionator (126).
The closest prior art Ladkat does not teach or suggest one of ordinary skill in the art to modify the system wherein the product fractionation column is in further communication with an overhead outlet of said prefractionator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JUAN C VALENCIA/Examiner, Art Unit 1771        

/Randy Boyer/
Primary Examiner, Art Unit 1771